Case 0:21-cv-60012-AHS Document1 Entered on FLSD Docket 01/04/2021 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO.: — -cv-
ARTURO MARTIN,
Plaintiff,

¥.

AMERICAN TIRE DISTRIBUTORS, INC.,
a Florida Corporation

Defendant.
/

 

COMPLAINT

COMES NOW, Plaintiff, ARTURO MARTIN (hereafter referred to as “Plaintiff”), by and
though her undersigned counsel, and sues Defendant, AMERICAN TIRE DISTRIBUTORS, INC.,
a Florida Corporation (hereafter referred to as “Defendants”) stating as follows:

INTRODUCTION

This is an action to recover monetary damages, liquidated damages, interest, costs, and

attorney’s fees for willful violations of Title VH of the Civil Rights Act of 1964, as

amended, 42 U.S.C.A. §1981, the Civil Rights Act of 1866, and Section 760.10 of the

Florida Statutes, (“FCRA”) to redress injuries resulting from Defendant’s unlawful,

national origin based discriminatory treatment of and retaliation against Plaintiff.

JURISDICTION, PARTIES, & VENUE
1. This action is brought pursuant to Title VII of the Civil Rights Act of 1964, as amended,

42 U.S.C.A. §1981, the Civil Rights Act of 1866, and Section 760.10 of the Florida

Statutes.
Case 0:21-cv-60012-AHS Document1 Entered on FLSD Docket 01/04/2021 Page 2 of 8

10.

11.

The jurisdiction of this Honorable Court is invoked to secure protection of, and redress for,
the deprivation of rights guaranteed by the aforementioned federal and state laws.
This Honorable Court has jurisdiction over Plaintiff's claims pursuant to 28 U.S.C.A.
§§1331, 1343, and 1367.
The venue for this action is properly placed in the Southern District of Florida, because
events/ employment practices alleged in this Complaint to be unlawful were committed in
Broward County, within the jurisdiction of this Honorable court.
At all times relevant, Plaintiff was employed by Defendant.
Plaintiffis a resident of Broward County, Florida, is of the age of majority, and is otherwise
sui juris.
Defendant, American Tire Distributors, Inc. is a Florida corporation doing business in
Broward County, Florida.
Defendant, American Tire Distributors, Inc’s principle address 11700 Miramar Parkway,
#600, Miramar, Florida 33025.
At all relevant times, Defendant was engaged in the tire distribution industry.

FACTUAL ALLEGATIONS
Plaintiff is an individual of Cuban national origin and shares in common a language,
specifically Spanish, culture, ancestry, and other social characteristics with other
individuals of Cuban ethnicity. Plaintiff is a member of a class of persons protected from
discrimination in his employment under 42 U.S.C.A. § 1981 and Title VII of the Civil
Rights Act, as amended.

On or about July 4, 2006, Plaintiff was employed by Defendant as a driver.
| Case 0:21-cv-60012-AHS Document 1 Entered on FLSD Docket 01/04/2021 Page 3 of 8

12. On or about February 2019, Plaintiff began to endure discriminatory treatment based on
his national origin, when Defendant hired a new general manager, Brian.

13. Brain requested from Plaintiff's supervisor, Ebelio, that Plaintiff's route be changed.

14. Brian requested this change because Plaintiff was not fluent in English.

15. Plaintiff had driving the route for numerous years without any difficulties. He never
received any performance warnings as a result of not being fluent in English.

16. Brain had a preference for employees who spoke English.

17, An American employee took over Plaintiff’s original route.

18.On or about February 4, 2019, Plaintiff contacted Human Resources to report the
discriminatory treatment.

19. Plaintiff spoke with a woman named Rhonda and reported that he felt discriminated against
because of his national origin, Cuban.

20. Rhonda did not offer Plaintiff any solutions nor began an investigation.

21. On or about February 10, 2019, after not receiving any help from Human Resources,
Plaintiff spoke with another supervisor, Wilfredo, to request a meeting with the manages
in order to report the discriminatory treatment. However, no meeting was ever held.

22. Plaintiff was never given the opportunity to actually discuss the discriminatory treatment
he endured with anyone from Defendant.

23. On or about March 25, 2019, Plaintiff was terminated by Defendant.

24. American employees were treated differently by Defendant than Plaintiff.

25. As a result of Plaintiff's national origin and reporting of the discriminatory conduct to

Human Resources, Plaintiff was terminated by Defendant.
Case 0:21-cv-60012-AHS Document1 Entered on FLSD Docket 01/04/2021 Page 4 of 8

26.

27.

28.

29.

30.

31.

32.

33.

34,

Defendant’s conduct was knowing, malicious, willful and wanton, and/or showed a
reckless disregard to Plaintiff.

Plaintiff was qualified for the position of Quality Technician.

As a result of aforementioned treatment by Defendants, Plaintiff suffered substantial
economic and non-economic damages, harm to his professional and personal reputation,
severe mental anguish, and embarrassment.

On or about April 19, 2019 Plaintiff filed a complaint with the U.S. Equal Employment
Opportunity Commission (hereafter referred to as the “EEOC”).

On or about November 18, 2020, Plaintiff received a “Notice of Suit Rights” from the

EEOC.

COUNT I
DISCRIMINATION BASED ON NATIONAL ORIGIN

Plaintiff realleges and reaffirms the allegations contained in the above paragraphs 1
through 30, as if fully set forth herein.

Defendant engaged in and aliowed policies and practices that willfully, intentionally, and
unlawfully discriminated against Plaintiff based on his national origin. Defendant has
engaged in a pattern of continuous discrimination against Plaintiff because she is of Cuban
national origin.

Defendant was aware that Plaintiff was singled out for mistreatment in a discriminatory
manner because of his national origin, Defendant participated in, were aware of, and/or
allowed the discrimination. Defendant knew such actions were unlawful but acted in
reckless disregard of the law.

Defendant’s conduct complained of here was willful and in disregard of Plaintiff's

protected rights.
Case 0:21-cv-60012-AHS Document1 Entered on FLSD Docket 01/04/2021 Page 5 of 8

35. Plaintiff would have continued in his employment with Defendant, entitled to his wages
and benefits, but for the discriminatory conduct of Defendants.

36. As a direct and proximate result of Defendants’ discriminatory acts and/or omissions,
Plaintiff suffered an adverse employment action, termination, based on his national origin.

37. The conduct of Defendant, by and through the conduct of its employees, agents, and/or
representatives, and the Defendant’s endorsement of discriminatory activities, and
Defendant’s failure to address, mitigate, and/or take remedial actions to prevent such
discrimination toward Plaintiff, deprived Plaintiff of his statutory rights under federal and
state law.

38. As a result of Defendant’s acts and/or omissions, Plaintiff suffered both irreparable injury
and compensable damages.

39. Plaintiff was forced to retain undersigned counsel to prosecute his claims and is entitled to

attorneys’ fees pursuant to 42 U.S.C.A. § 1988, the Civil Right Attorneys Fee Award Act.

WHEREFORE, Plaintiff, Arturo Martin, respectfully requests this Honorable Court enter

judgment for Plaintiff and against Defendant containing the following relief:

a. A declaratory judgment that the aforementioned actions, conduct, and practices of
Defendants violate the laws of the United States and the State of Florida;

b. Anaward of damages in an amount to be determined at trial, plus pre-judgment interest,
to compensate Plaintiff for all monetary and or economic harm:

c. Anaward of damages in an amount to be determined at trial, plus pre-judgment interest,
to compensate Plaintiff for all non-monetary and/or compensatory harm, including, but

not limited to, compensation for his mental anguish, humiliation, embarrassment,
Case 0:21-cv-60012-AHS Document1 Entered on FLSD Docket 01/04/2021 Page 6 of 8

40,

41.

42.

43.

44,

stress, anxiety, emotional pain and suffering, emotional distress, and /or physical
injuries;

d. An award of damages for any and all other monetary and/or non-monetary losses
suffered by Plaintiff in an amount to be determined at trial, plus pre-judgment interest:

e. An award of punitive damages;

f. An award of costs that Plaintiff has incurred in this action, as well as Plaintiffs
reasonable attorneys’ fees to the fullest extent permitted by law; and

g. Such other and further relief as the Court may deem just and proper.

COUNT I
RETALIATION IN VIOLATION OF TITLE Vil

Plaintiff re-alleges and re-affirms Paragraphs 1-30 as is it is fully set forth herein.
Plaintiff is a member of a class of persons protected from discrimination in his
employment under 42 U.S.C.A. § 1981 and Title VII of the Civil Rights Act, as amended.
By the conduct described above, Defendant retaliated against Plaintiff for exercising
rights protected under Title VII of the Civil Rights Act by reporting the discriminatory
behavior to Human Resources and to his supervisor.

Plaintiff was terminated as a result of his national origin and his reporting of national
origin based discrimination.

Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’ s
protected rights. Defendant and its supervisory personnel were aware that discrimination
on the basis of Plaintiffs national origin was unlawful but acted in reckless disregard of

the law.
Case 0:21-cv-60012-AHS Document1 Entered on FLSD Docket 01/04/2021 Page 7 of 8

45. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,
has been exposed to ridicule and embarrassment, and has suffered emotional distress and
damage.

46. The conduct of Defendant, by and through the conduct of its agents, employees, and/or
representatives, and the Defendant’s failure to make prompt remedial action to prevent
continued discrimination against the Plaintiff, deprived Plaintiff of statutory rights under
federal law.

47, The actions of the Defendant and/or its agents were willful, wanton, and intentional, and
with malice or reckless indifference to the Plaintiff's statutorily protected rights, thus
entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant
to federal law, to punish the Defendant for its actions and to deter it, and others from such
action in the future.

48. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable
damages as a result of Defendant’s discriminatory practices and until this honorable
Court grants relief.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

a. A declaratory judgment that the aforementioned actions, conduct, and practices of
Defendants violate the laws of the United States and the State of Florida;

b. An award of damages in an amount to be determined at trial, plus pre-judgment interest,
to compensate Plaintiff for all monetary and or economic harm;

c. Anaward of damages in an amount to be determined at trial, plus pre-judgment interest,
to compensate Plaintiff for all non-monetary and/or compensatory harm, including, but

not limited to, compensation for his mental anguish, humiliation, embarrassment,
Case 0:21-cv-60012-AHS Document1 Entered on FLSD Docket 01/04/2021 Page 8 of 8

stress, anxiety, emotional pain and suffering, emotional distress, and /or physical
injuries;
d. An award of damages for any and all other monetary and/or non-monetary losses
suffered by Plaintiff in an amount to be determined at trial, plus pre-judgment interest;
e. An award of punitive damages;
f An award of costs that Plaintiff has incurred in this action, as well as Plaintiff's
reasonable attorneys’ fees to the fullest extent permitted by law; and
g. Such other and further relief as the Court may deem just and proper,
DEMAND FOR JURY TRIAL
Plaintiff hereby demands a jury trial on all causes of action and claims.

Respectfully submitted,

GALLARDO LAW OFFICE, P.A.
Attorney for Plaintiff

8492 SW 8" Street

Miami, Florida 33144

Telephone (305) 261-7000
Facsimile (786) 261-0088

A é
By: WH >
Elvis J. Adan, Esq.
Florida Bar No. 24223
Email: elvis.adan@gallardolawyers.com
